Citation Nr: 1109881	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pain syndrome, to include fibromyalgia and/or myofascial pain syndrome, also claimed as secondary to service-connected lupus erythematosus, systemic and discoid.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to January 1998.

This matter comes before the Board of Veterans' Appeals (Boards) on appeal from an October 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of the hearing is of record.  

The Board notes that the RO certified to the Board the issue of entitlement to service connection for fibromyalgia.  For reasons explained in the REMAND section, the Board has recharacterized the claim to include a broader pain syndrome, to include fibromyalgia and myofascial pain syndrome.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


REMAND

At the outset, the Board notes that service connection is currently in effect for lupus erythematosus, systemic and discoid; chronic mechanical low back pain; piriformis muscle syndrome, right lower extremity; and right wrist tenosynovitis. 

The Board has considered the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is applicable here.  In Clemons, the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for fibromyalgia, the Veteran has also been diagnosed with other pain disorders, including myofascial pain syndrome.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate diagnoses other than fibromyalgia.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  Corrective notification action, as well as further adjudication, is thus needed. 38 C.F.R. §§ 3.159(b), 19.9.

With regard to the newly broadened claim for pain syndrome, the Board notes that treatment records associated with the claims folder reveal that the Veteran has been diagnosed as having both fibromyalgia and myofascial pain syndrome, the latter being diagnosed on several occasions during service.  The Board also notes that the Veteran was seen with complaints of trigger point pain on several occasions in service.  

The Board observes that the Veteran was afforded a VA examination in January 2008.  At that time, the examiner rendered a diagnosis of fibromyalgia, involving the shoulder areas, neck, low back, both buttocks, and greater trochanter areas.  The examiner stated that the fibromyalgia was less likely than not related to lupus since the Veteran did not have any evidence of systemic lupus; if associated with lupus then that would be the primary diagnosis.  He further observed that the Veteran had been diagnosed as having fibromyalgia by a private rheumatologist in 2006.  

In this regard, the Board notes that service connection is currently in effect for lupus erythematosus, systemic and discoid.  As such, there appears to be a discrepancy in the examiner's findings and what service connection is actually in place for.  Furthermore, the examiner also did not address whether the Veteran's fibromyalgia was aggravated by his service-connected lupus.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 38 C.F.R. § 3.310 was revised, effective October 10, 2006.  

Because the Veteran filed her currently appealed claim for service connection prior to the date of the 38 C.F.R. § 3.310 regulation change, whichever version of 38 C.F.R. § 3.310 that is most favorable to the Veteran should be applied in adjudicating the issues of service connection.  Moreover, while the examiner noted that the Veteran's fibromyalgia was first diagnosed by a private physician in 2006, he did not address whether the Veteran's diagnosed fibromyalgia was related to her period of service.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also observes that during the Veteran's period of service, several diagnoses of myofascial pain syndrome were rendered.  The Board notes that the Veteran has not been afforded a VA examination to address whether she currently has myofascial pain syndrome, and, if present, the etiology of this disorder and its relationship, if any, to her period of service or service-connected lupus.  

The Board further notes that at the time of her July 2010 hearing, the Veteran testified that she continued to receive treatment for fibromyalgia at the Dallas VAMC.  As this matter is in remand status, treatment records from the Dallas VAMC from July 2010 to the present should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for pain syndrome, to include fibromyalgia and myofascial pain syndrome.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  Obtain copies of all records of the Veteran's treatment from the Dallas, Texas, VAMC since July 2010. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any pain syndrome, to include fibromyalgia and/or myofascial pain syndrome.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner and the examiner should note such review in his/her report.  

The examiner is to identify all forms of pain syndrome, which are present and report all current diagnoses.  The examiner should also indicate the absence or presence of myofascial pain syndrome and fibromyalgia.  For each pain syndrome which is found to be present, the examiner is to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the pain syndrome is related to the Veteran's period of service.  If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any pain syndrome identified, to include fibromyalgia or myofascial pain syndrome, is caused or aggravated by any service-connected disorder, to include lupus erythematosus, systemic and discoid, chronic mechanical back pain, and piriformis muscle syndrome.  

Complete detailed rationale is requested for each opinion that is rendered.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

